Citation Nr: 1417660	
Decision Date: 04/21/14    Archive Date: 05/02/14

DOCKET NO.  11-27 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for residuals of melanoma due to Agent Orange exposure.

2.  Entitlement to a disability rating in excess of 10 percent for prostate cancer, status post external radiation therapy.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J, Juliano, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to February 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from November 2009 and July 2010 rating decisions of the Department of Veterans Affairs (VA) regional office (RO) located in Nashville, Tennessee.

In January 2013, the Veteran testified at a videoconference Board hearing before the undersigned Veterans Law Judge at the RO in Nashville, Tennessee.  A transcript of the proceeding has been associated with the claims file.

The issue of entitlement to a disability rating in excess of 10 percent for prostate cancer is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The preponderance of the evidence is against finding that the Veteran's residuals of melanoma are etiologically related to his conceded herbicide exposure in service.


CONCLUSION OF LAW

Residuals of melanoma were not incurred in or aggravated by the Veteran's active service, including herbicide exposure.  38 U.S.C.A. §§ 1110, 1116 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim for service connection for residuals of melanoma, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5102, 5103(a), 5103A, 5106 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.326(a) (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is generally required to "notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence not previously provided . . . that is necessary to substantiate the claim."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2012).  As part of that notice, VA must "indicate which portion of that information and evidence, if any, is to be provided by the claimant and which portion, if any, the Secretary . . will attempt to obtain on behalf of the claimant."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2012).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The Board finds that a May 2009 VCAA letter fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West Supp. 2012); 38 C.F.R. § 3.159(b)(1) (2013).  The VCAA letter informed the Veteran of what information or evidence was needed to support his claim, what types of evidence the Veteran was responsible for obtaining and submitting to VA, and which evidence VA would obtain.  The VCAA notice letter also explained how VA assigns disability ratings and effective dates.  See Dingess, supra.

The Board also concludes that VA's duty to assist has been satisfied.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  All of the Veteran's service treatment records, VA treatment records, and private treatment records have been associated with the claims file.  The Veteran has not identified any additional relevant treatment records for VA to obtain.

VA's duty to assist also includes the duty to provide a VA examination when the record lacks evidence to decide a veteran's claim and there is evidence of 
(1) a current disability, or persistent or recurrent symptoms of a disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established in-service event, injury, or disease, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4) (2013);  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran was provided with a VA examination in August 2009.  The VA examiner noted the Veteran's history of treatment for melanoma, and noted his residual scars.  While the Board acknowledges that the examiner did not address the Veteran's contention that his melanoma was caused by exposure to herbicides in service, because there is no competent evidence tending to etiologically link the Veteran's melanoma or residuals thereof to in-service herbicide exposure, the Board finds that there is not sufficient evidence to trigger the duty to provide a new VA examination.  See 38 C.F.R. § 3.159(c), (d) (2013) (VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim); Robinson v. Mansfield, 21 Vet. App. 545 (2008).  As noted in the analysis below, the Secretary has already made a formal determination based on consideration of reports of the National Academy of Sciences (NAS) and all other sound medical and scientific information and analysis available that there is not sufficient evidence of any relationship between exposure to herbicides and melanoma (or nonmelanoma skin cancer as well).  See 79 Fed. Reg. 20308 (April 11, 2014) (referencing NAS Report, Veterans and Agent Orange: Update 2012 (Update 2012) (December 2013)).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), reversed on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Veteran served on active duty from February 1966 to February 1968.  He claims that he has residuals of melanoma as a result of exposure to Agent Orange during his active service.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a) (2013).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

To establish service connection, the evidence generally must show: "(1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

As an initial matter, an August 2009 VA examination report reflects that the examiner noted the Veteran's history of melanoma and treatment therefor, and diagnosed scars as residuals of excisions for malignant melanoma.  Therefore, the Board finds that the Veteran clearly has current residuals of melanoma.

A veteran who "during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2013).

The Veteran's service in Vietnam from August 1966 to September 1967 has been verified by the RO.  Therefore, exposure to herbicides is conceded in this case.

In the case of veterans who have been exposed to an herbicide agent during active service, 38 C.F.R. § 3.309(e) provides presumptive service connection for certain listed diseases, which listed diseases do not include melanoma.  Rather, the Board notes that the list of diseases includes multiple myeloma, and in that regard, the Board notes at the outset that multiple myeloma is not shown as diagnosed in any of the medical evidence of record, and likewise, the Veteran does not allege that he has had such.  In fact, the RO contacted the Veteran in November 2009 and clarified that intended to claim entitlement to service connection for melanoma due to Agent Orange exposure.  As such, presumptive service connection is not warranted, as melanoma is not a listed disease associated with herbicides.

Even though presumptive service connection is not available for melanoma under 38 C.F.R. § 3.309(a) or (e), the Veteran is not, however, precluded from proving service connection on a direct basis due to conceded herbicide exposure.  See Combee v. Brown, 5 Vet. App. 248 (1993). 

To that end, the Veteran's service treatment records are silent as to any melanoma or other skin problems.  In fact, on his February 1968 separation examination report reflects that examination of his skin was normal.

The first medical records of melanoma are private treatment records dated in 2006 from Tri-Cities Skin and Cancer, which reflect diagnosed invasive/malignant melanoma of the right supraclavicular area, which was excised and followed by chemotherapy.  

The Board notes that there is no medical evidence of record linking the Veteran's melanoma to his active service, including any herbicide exposure.  

The Board further notes that the Secretary has made a formal determination based on consideration of reports of the National Academy of Sciences (NAS) and all other sound medical and scientific information and analysis available that there is not sufficient evidence of any relationship between exposure to herbicides and melanoma (or nonmelanoma skin cancer as well).  See 79 Fed. Reg. 20308 (April 11, 2014) (referencing NAS Report, Veterans and Agent Orange: Update 2012 (Update 2012) (December 2013)).

As noted in the VCAA section above, while the Board acknowledges that the August 2009 VA examiner did not address whether the Veteran's melanoma was caused by in-service herbicide exposure, the Board finds that an additional VA medical opinion is not required as there is no competent evidence tending to link the Veteran's melanoma to his conceded herbicide exposure, and in light of the fact that the Secretary has already determined that a positive association does not exist between herbicide exposure and melanoma based on competent, nationwide studies to date.  See id.

As to the Veteran's own assertion that his claimed melanoma was caused by herbicide exposure, the Board finds that as a lay person, the Veteran is not competent to etiologically link melanoma to his active service over 40 years ago or to herbicide exposure, which certainly requires medical expertise.  See Jeandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  While the Board acknowledges that the Veteran testified that he had a "brown spot" when he left service, again, the Veteran is not competent to visually diagnose melanoma.

In summary, absent any competent evidence tending to link the Veteran's residuals of melanoma to his conceded in-service herbicide exposure, the Board finds that the preponderance of the evidence is against granting service connection for residuals of melanoma as due to herbicide exposure; the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A §5107 (West 2002).

ORDER

Entitlement to service connection for residuals of melanoma as due to Agent Orange exposure is denied.


REMAND

The Veteran's prostate cancer is currently assigned a 10 percent disability rating under Diagnostic Code 7528, effective May 15, 2009.  The Veteran seeks a higher rating.

The Veteran was provided with VA examinations in August 2009 and July 2010.  Subsequently, the Veteran reported in September 2010 that he has to change absorbent material four to five times daily (whereas the July 2010 VA examination report reflects that wearing of absorbent material was not required at that time).  Therefore, in light of the fact that the Veteran's statement indicates that his condition has worsened since the last VA examination, the Board finds that a remand for a new VA examination is required to ascertain the current severity of the Veteran's prostate cancer.  See Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a new VA examination to assess the current severity of his service-connected prostate cancer residuals.  All testing deemed necessary must be conducted and the results reported in detail.  

2. Then, readjudicate the Veteran's claim.  If the claim remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


